Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2021 has been entered.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 17. (Currently Amended) An industrial automation control system, power distribution system, power generation system, and/or power transmission system, comprising: 
a plurality of producers of data points; 

a configuration device comprising a memory; a processor;
wherein the configuration device configured to receive information on required data points, the required data points being a subset of all available data points and being the set of data points PG-P190200USo1Page 4 of 8needed by the consumer of data points, wherein the configuration device is further configured to: automatically determine a communication configuration of data points for transmission of the required data points from the producers to the consumer, wherein the automatically determining comprises determining a transmission path for each of the required data points based on protocols supported by the producers, the consumer, and nodes traversed on the transmission path from a producer to the consumer, and automatically generate and output, by the configuration device, configuration data for the producer of a required data point and/or nodes traversed on the transmission path from the producer of a required data point to the consumer.

 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record single or in combination failed to teach the combination of the invention as claimed in independent claims 1,15,17,21.
	For example it failed to teach automatically determining, by the configuration device, a communication configuration of data points for transmission of the required data points from the producers to the consumer, wherein the automatically determining 
	The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitation set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Saha et al (us 2008/0256079) discloses A system and method is described to determine routing configurations to route data from data producers to data consumers. Each routing configuration corresponds to a time period during which data is routed from the data producers to the data consumers. Data is routed from the data producers 
Fox et al (us 2020/0374232) discloses Content propagation control can include determining a classification of a message formatted for conveyance over a data communications network. The classification can be based on content of the message and determined using a classification model constructed by analyzing prior message propagation rates and corresponding propagation paths that are each associated with one of multiple message content types.
Carofiglio et al (us 2020/0329113) discloses Content can be delivered by a producer service to one or more consumer services over an information centric network ("ICN") by storing application frames in a forwarding cache of an ICN node. The consumer services may retrieve applications frames from the ICN node rather than from the producer service directly. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUYEN MY DOAN whose telephone number is (571)272-4226. The examiner can normally be reached (571)272-4226.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on (571)272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUYEN M DOAN/Primary Examiner, Art Unit 2452